Exhibit 10.01
Option No.                     
CADENCE DESIGN SYSTEMS, INC.
NONQUALIFIED STOCK OPTION GRANT AGREEMENT
     CADENCE DESIGN SYSTEMS, INC., a Delaware corporation (the “Company”),
hereby grants as of                      (the “Grant Date”)
to                     (“Optionee”) a nonqualified stock option to purchase a
total of                      shares of Common Stock of the Company (the
“Shares”), at an exercise price of ___ per share (the “Exercise Price”) subject
to the terms, definitions and provisions of this Option and the Company’s 1987
Stock Incentive Plan (the “Plan”) which is incorporated herein by reference.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Plan. Vesting of this Option shall commence on                     
(“Vesting Commencement Date”).
     1. Nature of the Option. This Option is a nonqualified stock option and is
not intended to qualify as an incentive stock option as defined in Section 422
of the Internal Revenue Code of 1986, as amended.
     2. Exercise of Option. This Option shall be exercisable during its term in
accordance with the provisions of Section 9 of the Plan as follows:
          (i) Right to Exercise.
               (a) This Option shall become vested and exercisable with respect
to 1/48th of the Shares for each full month of service following the Vesting
Commencement Date. A full month of service shall be completed upon continuous
service up to (but not including) the same date of the month as the date of the
Vesting Commencement Date.
               (b) This Option may not be exercised for a fraction of a share.
               (c) In the event of Optionee’s death, disability or other
termination of service, the vesting exercisability of this Option is governed by
this Section 2 and Sections 5, 6 and 7 below; provided, however, that to the
extent any written employment agreement, termination and release agreement or
other similar agreement between Optionee and the Company that has been approved
by the Company’s Board of Directors or a Committee (the “Agreements”) contain
more favorable vesting and / or exercisability terms, then such terms of the
Agreements shall supersede the terms of this agreement.
          (ii) Method of Exercise. This Option shall be exercisable by delivery
to the Company of an executed written notice in the form attached hereto, or in
such other form as may be approved by the Company, which shall state the
election to exercise the Option, the number of Shares in respect of which the
Option is being exercised, and such other representations and agreements as to
the holder’s investment intent with respect to such shares of Common Stock as
may be required by the Company pursuant to the provisions of the Plan. Such
written notice shall be signed by Optionee and shall be delivered in person or
by certified mail to the Stock

- 1 -



--------------------------------------------------------------------------------



 



Administration Group of the Company and shall be accompanied by payment of the
Exercise Price.
     3. Method of Payment. Payment of the Exercise Price shall be made as
follows: (i) by cash or check; or (ii) by delivery of an irrevocable written
commitment from a broker-dealer approved by the Company that is a member in good
standing of the NASDAQ Global Select Market to deliver the exercise price
directly to the Company upon receipt of the Shares or, in the case of a margin
loan, upon receipt of a copy of the notice of exercise of this Option.
     4. Restrictions on Exercise. This Option may not be exercised unless such
exercise, the issuance of the Shares upon such exercise and the method of
payment of consideration for the Shares are in compliance with (i) the
Securities Act of 1933, as amended, (ii) all applicable state securities laws,
(iii) all other applicable federal and state laws and regulations, and (iv) the
rules of any stock exchange or national market system upon which the Shares may
then be listed, as such laws, regulations and rules are in effect on the date of
exercise. As a condition to the exercise of this Option, the Company may require
Optionee to make any representation and warranty to the Company as may be
required by any applicable law or regulation.
     5. Termination of Services. If Optionee ceases to serve as an Employee or
Consultant for any reason other than death or disability, Optionee may, but only
within such period of time ending on the earlier of (i) three (3) months after
the date Optionee ceases to be an Employee or Consultant or (ii) the expiration
of the term of this Option, exercise this Option to the extent that Optionee was
entitled to exercise it at the date of such termination. To the extent that
Optionee was not entitled to exercise this Option at the date of such
termination, or if Optionee does not exercise this Option within the time
specified herein, the Option shall terminate.
     6. Death of Optionee. In the event of the death of Optionee:
          (i) during the term of this Option and while an Employee or Consultant
and having been in Continuous Status as an Employee or Consultant since the date
of grant of the Option, the Option may be exercised, at any time within twelve
(12) months following the date of death, by Optionee’s estate or by a person who
acquired the right to exercise the Option by bequest or inheritance to the
extent that Optionee was entitled to exercise it as of the date of his death. To
the extent that Optionee was not entitled to exercise this Option at the date of
his death, or if Optionee’s estate or any other person who acquired the right to
exercise the Option by bequest or inheritance does not exercise this Option
within the time specified herein, the Option shall terminate; or
          (ii) within one (1) month after the termination of Optionee’s
Continuous Status as an Employee or Consultant, the Option may be exercised, at
any time within twelve (12) months following the date of death, by Optionee’s
estate or by a person who acquired the right to exercise the Option by bequest
or inheritance to the extent that Optionee was entitled to exercise it at of the
date of his death. To the extent that Optionee was not entitled to exercise this
Option at the date of his death, or if Optionee’s estate or any other person who
acquired the right to exercise the Option by bequest or inheritance does not
exercise this Option within the time specified herein, the Option shall
terminate.

- 2 -



--------------------------------------------------------------------------------



 



     7. Disability of Optionee. In the event of the disability of Optionee
during the term of this Option and while an Employee or Consultant and having
been in Continuous Status as an Employee or Consultant since the date of grant
of the Option, the Option may be exercised, at any time within twelve
(12) months following the date Optionee ceases to be an Employee or Consultant
by reason of disability, by Optionee to the extent that Optionee was entitled to
exercise it at the date that Optionee ceased to be an Employee or Consultant. To
the extent that Optionee was not entitled to exercise this Option on such date,
or if Optionee does not exercise this Option within the time specified herein,
the Option shall terminate.
     8. Transferability of Option. Optionee may transfer all or any portion of
this Option, in accordance with the rules which may be established by the
Company’s Board of Directors or a committee of directors designated by the Board
pursuant to Section 4(a) of the Plan, to (i) his or her spouse, former spouse,
parents, stepparents, children, stepchildren, grandchildren, grandparents,
siblings, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, sister-in-law, including adoptive
relationships, or any person sharing Optionee’s household (other than a tenant
or employee) (“Family Members”), (ii) a trust in which the Family Members have
more than 50% of the beneficial interest, (iii) a foundation in which the Family
Members (or Optionee) control the management of assets, and (iv) any entity in
which Family Members (or Optionee) own more than 50% of the voting interests.
Following such a transfer, (x) this Option shall not again be transferable other
than by will or by the laws of descent and distribution; (y) this Option shall
continue to be subject to the same terms and conditions that were applicable
immediately prior to transfer, and (z) the term “Optionee” shall be deemed to
refer to the transferee for all purposes of this Agreement except as otherwise
provided in this Section 8. The events of termination of employment of
Sections 5, 6 and 7 above shall continue to be applied with respect to the
original Optionee, following which this Option shall be exercisable by the
transferee only to the extent, and for the periods, specified by Sections 5, 6
and 7 above.
     9. Term of Option. Notwithstanding any other provision of this Option, this
Option may not be exercised more than seven (7) years from the date of grant of
this Option, and may be exercised during such term only in accordance with the
Plan and the terms of this Option.

                  CADENCE DESIGN SYSTEMS, INC.,
a Delaware corporation    
 
           
 
  By:        
 
     
 
   
 
           
 
  Its:        

- 3 -



--------------------------------------------------------------------------------



 



ACCEPTANCE
     Optionee acknowledges receipt of a copy of the Plan, a copy of which is
annexed hereto, and represents that he is familiar with the terms and provisions
thereof, and hereby accepts this Option subject to all of the terms and
provisions thereof. Optionee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Board upon any questions arising
under the Plan. Optionee acknowledges that there may be adverse tax consequences
upon exercise of this Option or disposition of the Shares and that Optionee
should consult a tax advisor prior to such exercise or disposition.

     
 
   
Dated
   

- 4 -